*398OPINION.
ARundell:
The evidence establishes to our satisfaction that the bonds of the Bowman Hotel Corporation at the time of their receipt by petitioner in June, 1919, had a fair market value of not to exceed 50 per cent of their face amount. Five bonds of this issue were sold during 1919 to a New York banker at that figure and this sale was the only one brought to our attention where the parties were dealing at arm’s length. Offers made by other dealers in securities were in an amount not to exceed 50 per cent of the par value of the bonds. The bonds were of a speculative character and their payment upon maturity was largely dependent upon the successful operation of the Hotel Commodore, which had been in operation less than six months at the time the bonds were received by petitioner in June of 1919. The fact that the bonds were paid with interest as they fell due is not sufficient to convince us that, at the time of their receipt in 1919, they had a market value in excess of that here found. Counsel for petitioner conceded that he had no evidence as to the value of the bonds of the Bowman Hotel Corporation in 1921, nor was any evidence offered as to the value of the bonds of the Kerr Building Co., likewise received in 1921. The Commissioner’s determination as to these values must therefore be approved.

Order of redetermination will Toe entered on 15 days' notice, under Rule 50.